EXHIBIT 99.2 Management’s Discussion and Analysis For the period ended May 31, 2012 Management’s Discussion and Analysis of Financial Statements for the period ended May 31, 2012 This Management’s Discussion and Analysis (“MDA”) of Avalon Rare Metals Inc. (the "Company" or “Avalon”) is an analysis of the Company's financial results for the three months and nine months ended May 31, 2012 (the “Period”).The following information should be read in conjunction with the accompanying unaudited condensed consolidated interim financial statements for the Period and the consolidated financial statements and annual information form for the year ended August 31, 2011. Effective September 1, 2011, the Company adopted accounting principles used under the International Financial Reporting Standards (“IFRS”), using a transition date of September 1, 2010 to accommodate comparative periods.As a result, the condensed consolidated interim financial statements for the Period have been prepared in accordance with IFRS 1- First-time Adoption of International Financial Reporting Standards, and International Accounting Standard 34 - Interim Financial Reporting, as issued by the International Accounting Standards Board.For reporting periods ended prior to September 1, 2011, the Company had prepared and filed its financial statements in accordance with generally accepted accounting principles in Canada (“Canadian GAAP”).Detailed reconciliations of 2011 figures previously prepared in accordance with Canadian GAAP to IFRS are provided in Note 13 to the condensed consolidated interim financial statements for the Period. The Company’s fiscal 2011 comparative information included in this MDA has been prepared in accordance with IFRS.The Company’s fiscal 2010 and 2009 comparative information included in this MDA has not been restated.Unless otherwise noted, all currency amounts included in this MDA are stated in Canadian dollars. Certain of the statements that are not historical facts contained in this MDA are forward-looking statements that involve risks and uncertainties that could cause actual events or results to differ materially from estimated or anticipated events or results reflected in the forward-looking statements.Such statements reflect the Company’s current views with respect to future events and are subject to risks and uncertainties and are necessarily based upon a number of estimates and assumptions that, while considered reasonable by the Company, are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies.Forward-looking statements include, among other things, statements regarding targets, estimates and/or assumptions in respect of reserves and/or resources, and are or may be based on assumptions and/or estimates related to future economic, market and other conditions.Factors that could cause actual results, developments or events to differ materially from those anticipated include, among others, the factors described or referred to under “Description of the Business - Risk Factors” in the Company’s annual information form for the year ended August 31, 2011, and: ● the estimation or realization of mineral resources; ● recovery rates and production costs of the rare metals and other minerals; ● the timing and amount of estimated future production; ● requirements for additional capital; ● future prices of rare metals and minerals; ● market demand for rare metals and minerals; ● the reliability of plant operations at production scale; Avalon Rare Metals Inc.
